Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 15702495 has been entered.

DETAILED ACTION
The instant application having Application No. 15702495 has a total of 30 claims pending in the application, of which claims 1-15 and 29 are cancelled, and claims 24-26 are withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16-23, 27-28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 16 and 27, this claim contains a discussion of “reduce shaking of the arm by setting a negative reward when the shaking of the arm is greater than a first amount.” The bolded portion of this claim is new matter. The specification at no time discloses any specific amount to use when setting a negative reward. The specification never uses the word “greater.”  In fact, it never denotes any comparison to any value of any kind for shaking of the arm. As discussed in the previous office actions, the specification at no time denotes any specific amounts, relying only on relative terms such as “great” and “little”, which were found to be relative terms and thus unclear under U.S.C. 112(a). The closest thing to support for this limitation is found on pg.4, L3-19 of the instant specification. This paragraph denotes that a negative reward can be given when the shaking of the arm is “Great.” “Great” is not an amount, it is an undefined relative term. It further fails to disclose any comparison between values, let alone being greater than some undisclosed “amount.” This cases the claim amendments to be new matter, and thus claim 16 is rejected under U.S.C. 112(a) for new matter. 
This claim further includes setting “a negative reward when the cycle time is longer than a second amount” and “set a positive reward when the cycle time is shorter than the second amount.” The specification fails to support any designation of a specific amount of cycle time, let alone a positive/negative reward based upon values landing around this specific amount of long” or “when the cycle time is short.” The specification in general, and this paragraph in particular, fails to denote any comparisons whatsoever, let alone a comparison between a cycle time and an amount. The specification further fails to define a single amount for which the “long” and “short” comparisons are made.  The specification provides no support for any particular cycle time amount for the negative or positive rewards, fails to describe a single amount that “short” and “long” are compared to, and contains no discussion of comparisons between a cycle time and any particular amount, and thus these amendments are rejected under U.S.C. 112(a) for new matter. 
As per claims 17-23, 28, and 30, these claims are rejected as being dependent on a claim rejected under U.S.C. 112(a). 
As per claims 20 and 28, this claims discussion of “the first amount” are not defined by the specification similarly to claim 16, and are rejected for the same reasons.
As per claims 20 and 28, these claims call for “set a negative reward when the operation trajectory of the arm is longer than a third amount” and “set a positive reward when the operation trajectory of the arm is shorter than the third amount.” The specification fails to support any designation of a specific amount of arm trajectory, let alone a positive/negative reward based upon values landing around this specific amount of arm trajectory. The specification at no time denotes any specific amounts, relying only on relative terms such as “short” and “long”, which were found to be relative terms and thus unclear under U.S.C. 112(a). The closest support in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23, 27-28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As per claims 16 and 27, these claims call for “reduce shaking of the arm by setting a negative reward when the shaking of the arm is greater than a first amount.” To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (MPEP 2163(I)). The claimed invention as a whole may not be adequately described if the claim requires an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Further, the Federal circuit has pointed out that, under US law, a description hat merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 USC 112. ((MPEP 2163(I)(A) and Eli Lilly, 119F.3d at 1567, 43 USPQ2d at 1405).  Here, the amended claims require that the shaking of the arm be reduced by setting a negative reward when the shaking of the arm is greater than a first undisclosed and undefined amount. The specification does not adequately describe this amount as the amount is never described. The closest description is found on pg.4, L3-19 of the instant specification. However, there is no discussion of amounts here. It merely discloses a negative reward when the shaking of the arm is “great.” Great is not an amount, it is an undefined term. This is an essential and/or critical feature of the claim and is not conventional or known in the art. In the latest response, the Applicant has filed an affidavit saying that one of ordinary skill in the art would know that the specification inherently supports that there must be some amount. As described in MPEP 2163(I)(A) and Eli Lilly, merely rendering something obvious will not provide adequate support. 

Since the claims fail to describe comparing the shaking of the arm to an amount, and the specification fails to describe or define anything close to an amount other than relative terms such as “great” or “little”, the Applicant has failed to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and therefore the claims are rejected under U.S.C. 112(a) for written description.
As per claims 17-23, 28, and 30, these claims are rejected as being dependent on a claim rejected under U.S. 112(a) for failing to meet the written description requirement. 
As per claims 20 and 28, these claims call for similar comparisons to the first amount, and fails to meet the written description requirements for reasons similar to claims 16 and 27, and is therefore rejected under U.S.C. 112(a) for similar reasons.

Claim Rejections - 35 USC § 112
Claims 16-23, 27-28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As per claims 16 and 27, these claims call for “set a negative reward when the cycle time is longer than a second amount” and “set a positive reward when the cycle time is shorter than the second amount.”  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (MPEP 2163(I)). The claimed invention as a whole may not be adequately described if the claim requires an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Further, the Federal circuit has pointed out that, under US law, a description hat merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 USC 112. ((MPEP 2163(I)(A) and Eli Lilly, 119F.3d at 1567, 43 USPQ2d at 1405).  Here, the amended claims require setting negative/positive rewards when the cycle time is longer/shorter than a first undisclosed and undefined amount. The specification does not adequately describe this amount as the amount is never described. The closest description is found on pg.3, L3-19 of the instant specification. However, there is no discussion of amounts here. It merely discloses a negative/positive reward when the cycle time is “long” or “short.” Long and/or Short are not an amount, it is an undefined term. This is an essential and/or critical feature of the claim and is not conventional or known in the art. In the latest response, the Applicant has filed an affidavit saying that one of ordinary skill in the art would know that the specification inherently supports that there must be some amount. As described in MPEP 2163(I)(A) and Eli Lilly, merely rendering something obvious will not provide adequate support. 

Since the claims fail to describe comparing the cycle time any amount, and the specification fails to describe or define anything close to an amount other than relative terms such as “short” or “long”, and the specification fails to describe any amount or value which both “short” and “long” can be compared to, the Applicant has failed to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and therefore the claims are rejected under U.S.C. 112(a) for written description.
As per claims 17-23, 28, and 30, these claims are rejected as being dependent on a claim rejected under U.S. 112(a) for failing to meet the written description requirement. 
As per claims 20 and 28, these claims call for similar comparisons to the first amount, and fails to meet the written description requirements for reasons similar to claims 16 and 27, and is therefore rejected under U.S.C. 112(a) for similar reasons.
As per claims 20 and 28, these claims call for “set a negative reward when the operation trajectory of the arm is longer than a third amount” and “set a positive reward when the operation trajectory of the arm is shorter than the third amount.” To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed .  Here, the amended claims require setting negative/positive rewards when the arm trajectory length is longer/shorter than a third undisclosed and undefined amount. The specification does not adequately describe this amount as the amount is never described. The closest description is found on pg. 15, L31-37, Pg.16, L1-2, of the instant specification. However, there is no discussion of amounts here. It merely discloses a negative reward when the arm trajectory length is “long” or a positive amount when the arm trajectory length is “short.” Long and/or Short are not an amount, it is an undefined term. This is an essential and/or critical feature of the claim and is not conventional or known in the art. In the latest response, the Applicant has filed an affidavit saying that one of ordinary skill in the art would know that the specification inherently supports that there must be some amount. As described in MPEP 2163(I)(A) and Eli Lilly, merely rendering something obvious will not provide adequate support. 
In addition, the claim requires that the arm trajectory length be compared to some other value. The specification further fails to define or describe at any point a comparison between the arm trajectory length and another value. At best, the specification describes taking action when the arm trajectory length is long or when the arm trajectory length is short. Neither of which discloses a value to be compared to nor defines this amount. In addition, the specification fails to describe any single value of which “long” and “short” are compared to. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23, 27-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "a first amount", “a second amount”, and “the second amount” in claims 16 and 27 denote relative terms which renders the claim indefinite.  The terms "a first amount", “a second amount”, and “the second amount” are not defined by the claim, the specification does 
As described above, the claims and specification at no time define any amount. The closest description to an “amount” can be found in pg.4, L3-19 which describes relative terms such as “long”, “short”, “great”, and “little.” All of these terms are relative terms. The Applicant has failed to describe any standard for ascertaining the requisite degree of these amounts. Is a “great” amount a foot of shaking? An inch? A micrometer? Without this description, the claims are found to contain relative terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Applicant has further failed to describe any standard for ascertaining the requisite degree of the term “short.” Is a “short” amount a foot of shaking? An inch? A micrometer? Without this description, the claims are found to contain relative terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Applicant has further failed to describe any standard for ascertaining the requisite degree of the term “long.” Is a “long” cycle time an hour? A minute? A microsecond? Without this description, the claims are found to contain relative terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Applicant has further failed to describe any standard for ascertaining the requisite degree of the term “short.” Is a “short” cycle time an hour? A minute? A microsecond? Without this description, the claims are found to contain relative terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Since these claims fail to provide support for anything other than relative terms, and those terms are not described with a standard for ascertaining the requisite degree of the term, 
As per claims 17-23, 28, and 30, these claims are rejected as being dependent on a claim rejected under U.S. 112(a) for failing to meet the written description requirement. 
As per claims 20 and 28, these claims call for similar comparisons to the first amount, which has similar issues compared to and fails to meet the written description requirements for reasons similar to claims 16 and 27, and is therefore rejected under U.S.C. 112(a) for similar reasons.
As per claims 20 and 28, the terms “a third amount” and “the third amount” in claims 20 and 28 denote relative terms which renders the claim indefinite.  The terms “a third amount” and “the third amount” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As described above, the claims and specification at no time define any amount. The closest description to an “amount” can be found in pg.15, L31-37, Pg.16, L1-2, which describes relative terms such as “long” and “short.” Both of these terms are relative terms. The Applicant has failed to describe any standard for ascertaining the requisite degree of these amounts. Is a “long” amount a foot of arm trajectory length? An inch? A micrometer? Without this description, the claims are found to contain relative terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Applicant has further failed to describe any standard for ascertaining the requisite degree of the term “short.” Is a “short” amount a foot of arm trajectory length? An inch? A 
Since these claims fail to provide support for anything other than relative terms, and those terms are not described with a standard for ascertaining the requisite degree of the term, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and therefore the claims are rejected under U.S.C. 112(b) for failing to particularly point out and claim the intended invention.

Response to Arguments
	In pg.3 of the affidavit, the Applicant argues,
c.    The “first amount” is inherently described at page 15, lines 21-30 of the specification, i.e., heavy(great) / light(little) inherently describes that there Is a value or amount to be compared with the shaking of the arm. Therefore, the value or amount to be compared inherently supports the claimed “first amount,”
d.    In the ‘495 application, claim 27 recites “reducing shaking of the arm by setting a negative reward when the shaking of the arm is greater than a first amount” and claim 28 recites “setting a positive reward when the shaking of the arm is less than the first amount.” These recitations are similar to the recitations given at sub-paragraph a) supra, and are inherently supported by the 5 495 application at least at the part indicated at sub-paragraph b) supra, for at least the reasons given at sub-paragraph c) supra.
	In response, the Examiner maintains the rejections as shown above. The Applicant’s arguments are conclusory. Simply because there may be an amount of some kind out in the world which would meet these values does not mean the specification supports these amounts. The Applicant has given no examples, no industry standards, nor industry terms that might describe how one of ordinary skill in the art would be able to determine just what “heavy(great)” or “light(little)” describes.  Furthermore, there is no discussion within the specification of comparing the shaking to any other value, let alone a specific “amount” of shaking.  Without evidence to show that these terms are defined in a way which would disclose an amount, the arguments are not persuasive, and the rejection is maintained as shown above. 

c. The “second amount” is inherently described at page 16, lines 3-10 of the specification, i,e„, long/short inherently describes that, there is a value or amount to be compared with the cycle time. Therefore, the value or amount to be compared inherently supports the claimed “second amount.”
d, In the ‘495 application, claim 27 recites “setting a negative reward when the cycle time is longer than a second amount, and setting a positive reward when the cycle time shorter than the second amount ” These recitations are similar to the recitations given at sub-paragraph a) supra, and are inherently supported by the ‘495 application at least at the part indicated at sub-paragraph b) supra, for at least the reasons given at sub-paragraph e) supra.
	In response, the Examiner maintains the rejections as shown above. The Applicant’s arguments are conclusory. Simply because there may be an amount of some kind out in the world which would meet these values does not mean the specification supports these amounts. The Applicant has given no examples, no industry standards, nor industry terms that might describe how one of ordinary skill in the art would be able to determine just what “long” or “short” describes.  Furthermore, there is no discussion within the specification of comparing the cycle time to any other value, let alone a specific “amount” defined as “long” or “short.”  Without evidence to show that these terms are defined in a way which would disclose an amount, the arguments are not persuasive, and the rejection is maintained as shown above. 
	In pg.4 of the affidavit, the Applicant argues, 
c.    The “third amount” is inherently described at page 15, line 31-page 16, Sine 2 of the specification, Le., long/short inherently describes that there is a value or amount to be compared with the length of the trajectory of the arm. Therefore, the value or amount to be compared inherently supports the claimed “third amount.”
d.    In the !495 application, claim 28 recites “setting a negative reward when the operation trajectory of the arm is longer than a third amount, and setting a positive reward when the operation trajectory of the arm is shorter than the third amount.” These recitations are similar to the recitations given at sub-paragraph a) supra, and are inherently supported by the ‘495 application at least at the pari; indicated at sub-paragraph b) supra, for at least the reasons given at sub-paragraph c) supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BEN M RIFKIN/Primary Examiner, Art Unit 2198